Case 9:21-cv-81403-RAR Document 4 Entered on FLSD Docket 08/17/2021 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO. 21-CV-81403-RAR

 JACOB KRAMER,

            Plaintiff,

 v.

 HALSTED FINANCIAL SERVICES, LLC,

       Defendant.
 _______________________________________________/

                         ORDER REQUIRING JOINT SCHEDULING REPORT
                          AND CERTIFICATES OF INTERESTED PARTIES 1

            The parties are directed to prepare and file a joint scheduling report, as required by Local

 Rule 16.1, by September 10, 2021. In addition, by September 10, 2021, the parties, including

 governmental parties, must file Certificates of Interested Parties and Corporate Disclosure

 Statements that contain a complete list of persons, associated persons, firms, partnerships, or

 corporations that have a financial interest in the outcome of this case, including subsidiaries,

 conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a party.

 Throughout the pendency of the action, the parties are under a continuing obligation to amend,

 correct, and update the Certificates.

            DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of August, 2021.




                                                               RODOLFO A. RUIZ II
                                                               UNITED STATES DISTRICT JUDGE




 1
      The parties must not include Judge Ruiz as an interested party unless he has an interest in the litigation.
